     Case 1:17-cv-05833-DLC Document 382 Filed 02/23/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
NORMA KNOPF and MICHAEL KNOPF,         :              17cv5833(DLC)
                                       :
                         Plaintiffs,   :                   ORDER
               -v-                     :
                                       :
FRANK M. ESPOSITO, DORSEY & WHITNEY,   :
LLP, NATHANIEL H. AKERMAN, EDWARD S.   :
FELDMAN, and MICHAEL HAYDEN SANFORD,   :
                                       :
                         Defendants.   :
                                       :
-------------------------------------- X

DENISE COTE, District Judge:

     Through letters of February 19 and February 23, 2021, non-

party witness Michael Sanford requests a conference to address

the conduct of the plaintiffs’ attorney Eric Berry and whether

Berry should be sanctioned.    See Knopf v. Esposito, No.

17CV5833(DLC), 2018 WL 1226023, at *8 (S.D.N.Y. Mar. 5, 2018).

Accordingly, it is hereby

     ORDERED that a conference will be held on Thursday,

February 25, 2021 at 2:00pm to address whether an Order should

be issued forbidding Berry from having any further oral

communication with Sanford, and to set a schedule for any motion

to sanction Berry.

     Due to the ongoing COVID-19 pandemic, the conference will

be held telephonically.    The parties shall use the following

dial-in credentials for the telephone conference:
     Case 1:17-cv-05833-DLC Document 382 Filed 02/23/21 Page 2 of 2




          Dial-in:         888-363-4749

          Access code:     4324948

The parties shall use a landline if one is available.


Dated:    New York, New York
          February 23, 2021




                                   2
